DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-2, 5-8, 21-34 are pending. 
Claims 5-7, 22-23, 25-26, 28-29, 31-32 are withdrawn. 
Claims 24, 27, 30, 33 and 34 are objected to.
Claims 1-2, 8 and 21 are rejected.   

Election/Restrictions
Applicant's species election of compound B74, 
    PNG
    media_image1.png
    331
    325
    media_image1.png
    Greyscale
, without traverse of the elected species in the reply filed on 10/1/2021 is acknowledged. 
The elected species B74 reads on claims 1-2, 8, 21, 24, 27, 30, 33 and 34 as being drawn to a compound of the formula 
    PNG
    media_image2.png
    267
    379
    media_image2.png
    Greyscale
, wherein:
L is C=O, Q1 is N, Q2-Q4 are CH,
Q5 is CR2a, Q6 is CR2b, Q7 is CR2c, Q8 is CR2d,
R2a, R2b and R2c are H, R2d is halogen (Cl),
R4 is Ar2, Ar2 is pyridinyl substituted with C1-C6 dialkylamino (-NMe2), and
R3a, R3b, R7a and R7b are H.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to the compounds of claim 34, which appear allowable over the prior art. Therefore, the search was further extended to compounds wherein Q1-Q4 are C, or 1-2 of Q1-Q4 are N, and R4 is Ar2 or Cy1. Since art was found on a nonelected species wherein Ar2 is pyrrole and wherein Cy1 is C3 heterocycloalkenyl, subject matter not embraced by the elected embodiment or the above-identified elected species is therefore withdrawn from further consideration.  Claims 5-7, 22-23, 25-26, 28-29, 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image3.png
    111
    503
    media_image3.png
    Greyscale

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (in this case, the provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the provisional Application No. 61/553,121 (‘121) fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the ‘121 application does not disclose the option for R4 to be –L2-Ar2 or Cy1. Furthermore, the ‘121 application does not provide support for all of the species listed in claim 34. The ‘121 application only discloses the first five compounds listed in claim 34 (shown below). However, the PCT application, filed on 10/28/2012, provides support for R4 being –L2-Ar2 or Cy1 and for claim 34 in its entirety. 

    PNG
    media_image4.png
    312
    1034
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    312
    659
    media_image5.png
    Greyscale

Therefore, the effective filing date afforded to the instant claims shall be 10/28/2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 (page 3) recites the conjunction “and” after “C1-C6 dialkylamino;” at the end of the Ar2 Markush group, which conjunction should be moved to the end of the Cy1 Markush group (page 4) after “optionally substituted 3- to 6-membered fused ring group;”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dudash et al. US 2007/0099930 A1 (pub. May 3, 2007).
Dudash et al. teach compounds of Formula (I), 
    PNG
    media_image6.png
    260
    348
    media_image6.png
    Greyscale
 (e.g., claim 1) for treating a glucokinase-mediated condition (e.g., claim 25). See, for example, the compound of Example 42, 
    PNG
    media_image7.png
    492
    302
    media_image7.png
    Greyscale
([0303]), which anticipates the instant claims as follows:
Claim 1, drawn to a compound of the formula 
    PNG
    media_image2.png
    267
    379
    media_image2.png
    Greyscale
, wherein:

    PNG
    media_image8.png
    490
    301
    media_image8.png
    Greyscale
L is C=O, 
Q1-Q3 are CH, Q4 is C-F,
Q5-Q8 are CH,
R3a and R3b are H and C2-alkyl (wherein “alkyl is generally used to refer to both unsubstituted and substituted alkyl groups” per [0064] of the instant Specification),
R4 is Ar2, Ar2 is pyrrolyl, and 
R7a and R7b are H.
Claim 2, drawn to a compound of claim 1, wherein L is C=O.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rӧhrig et al. US 2011/0034467 A1 (pub. Feb. 10, 2011).
Rӧhrig et al. teaches compounds of formula (I),
    PNG
    media_image9.png
    231
    456
    media_image9.png
    Greyscale
, wherein “the (CH2)m group is attached in the 1- or 2-position to the phenyl ring” (claim 1), for the treatment of various diseases including Alzheimer’s disease ([0222]). The compound salt of Example 6, 
    PNG
    media_image10.png
    291
    477
    media_image10.png
    Greyscale
([0343]), is representative.
The difference between the compound of Example 6 and that of the instant claims            (
    PNG
    media_image11.png
    323
    440
    media_image11.png
    Greyscale
) is the position of attachment between the -(CH2)m- group and the phenyl ring. In Example 6, the (CH2)m group is attached in the 2-position to the phenyl ring, whereas the compound of the instant claims has the (CH2)m group attached in the 1-position to the phenyl ring. 
It is well-established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify because positional isomers are expected to be preparable by the same method and to have generally the same properties.  This expectation is also motivation for preparing the position isomers. See In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  
In this case, Rӧhrig et al. teaches compounds of formula (I),
    PNG
    media_image9.png
    231
    456
    media_image9.png
    Greyscale
, are useful for the treatment of diseases, such as Alzheimer’s disease ([0222]), wherein “the (CH2)m group is attached in the 1- or 2-position to the phenyl ring” (claim 1). In other words, both position isomers are useful for treating Alzheimer’s disease. Since the compound of Example 6 is one of 10 “lead” compounds, a PHOSITA would have been motivated to select said compound as a starting point for designing a new drug having the (CH2)m group attached in the 1-position to the phenyl ring with the expectation that the new compound would have similar therapeutic properties based on Rӧhrig et al. teaching that both positional isomers are similarly useful for the same therapeutic purpose.
In conclusion, of Rӧhrig et al. renders obvious the claimed compound as follows:

[AltContent: rect]
    PNG
    media_image12.png
    426
    844
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    416
    479
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    417
    385
    media_image14.png
    Greyscale
Claim 1, drawn to a pharmaceutically acceptable salt of a compound of the formula 
    PNG
    media_image2.png
    267
    379
    media_image2.png
    Greyscale
, wherein: 
L is C=O, 
Q1 is N, 
Q2-Q3 are CH, 
Q4 is CR1d, R1d is C1 alkylamino (wherein “alkyl is generally used to refer to both unsubstituted and substituted alkyl groups” per [0064] of the Specification),
Q5-Q8 are CH,
R3a and R3b are H,
R4 is Cy1, Cy1 is C3 heterocycloalkenyl substituted with –NH2, and 
R7a and R7b are H.
Claim 2, drawn to a pharmaceutically acceptable salt of a compound of claim 1, wherein L is C=O.

    PNG
    media_image14.png
    417
    385
    media_image14.png
    Greyscale
Claim 8, drawn to a pharmaceutically acceptable salt of a compound of claim 1 having the formula 
    PNG
    media_image15.png
    253
    312
    media_image15.png
    Greyscale
.

 

Claim Rejections – Improper Markush Grouping
Claims 1-2 and 21 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the formula 
    PNG
    media_image16.png
    317
    449
    media_image16.png
    Greyscale
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
First, the alternatives are not members of the same class of compounds, even though they have a common use. The members must be members of the same class and have a common use. In fact, the compounds belong to numerous classes of compounds, such as furans, imidazoles, pyrroles, pyrimidines, etc. (see, e.g., Ar2.), azaisodinolines (e.g., when one of Q1-Q4 is N), and pyridines (e.g., when one of Q5-Q8 is N).
Second, the members of the Markush grouping do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In other words, there is no common core structure that is responsible for the common use. In this case, the compounds share seven atoms (circled below) that (a) are not connected in a manner that forms an art-recognizable structure and (b) do not give rise to a common use.

    PNG
    media_image17.png
    321
    449
    media_image17.png
    Greyscale

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. For example, the rejection may be overcome by requiring that Q5 is CR2a, Q6 is CR2b, Q7 is CR2c, and Q8 is CR2d, so that all compounds are members of the benzyl (i.e., phenylene) or class.

Allowable Subject Matter
Claims 24, 27, 30, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626